Title: From John Adams to Thomas Perkins, 16 September 1825
From: Adams, John
To: Perkins, Thomas



Dear Sir
Quincy 16th Septr. 1825.

I am deeply indebted to you for a polite and friendly letter and for a noble basket of Grapes, which were the more delicious for the fair hand by which they were presented. Such clusters and varieties of Grapes, I have never seen, since I lived some part of the day in Boileau’s garden, at Auteuil in France. They are perfectly delicious. You have merited the thanks of the Country, by giving full proof, by experiment, that such fruits may be raised in our climate and in our soil. Accept my sincere thanks for this splendid and kind remembrance of me, which I shall never forget.
I have the honour to be your / Obliged friend & Hble Servt.
John Adams